DETAILED ACTION
	Claims 1-4, 7, and 10-16 are pending. Claims 1, 2, 7, 11, 12, 14, and 15 have been amended, claims 5, 6, 8, and 9 have been canceled, and claim 16 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 10-16 are rejected under 35 U.S.C. 103 as being obvious over Han et al. (CN108203584) in view of Bernatz et al. (U.S. 2009/0103011). Translation attached.
	Han et al. teaches a liquid crystal medium in the following example 3:

    PNG
    media_image1.png
    336
    515
    media_image1.png
    Greyscale
[CN 0151] wherein compound No.66 in an amount of 10% (claims 1 and 12) is the following:

    PNG
    media_image2.png
    52
    273
    media_image2.png
    Greyscale
[CN p 19] which is equivalent to general formula I-9 of instant claims 1, 11, 12, and 14 when R11 is a C3 alkyl and R21 is -OR51OR61 where R51 is a C4 alkyl and R61 is a C1 alkyl. Compounds 2CPWO2 and 3CPWO2 in a total amount of 16% are equivalent to general formula III of instant claims 1 and 12 when R3 is a C2 or C3 alkyl respectively, n1 is 2, the first B is 
    PNG
    media_image3.png
    43
    85
    media_image3.png
    Greyscale
, each Z3 are single bonds, the second B is 
    PNG
    media_image4.png
    46
    84
    media_image4.png
    Greyscale
, L3 and L4 are -F, n2 is 0, and R4 is a C2 alkoxy. Compound 3CWO4 in an amount of 23% is also equivalent to general formula III of instant claims 1 and 12 when R3 is a C3 alkyl, n1 is 1, B is 
    PNG
    media_image3.png
    43
    85
    media_image3.png
    Greyscale
, Z3 is a single bond, L3 and L4 are -F, n2 is 0, and R4 is a C2 alkoxy. Compounds 3CCWO2, 4CCWO2, and 3CCWO3 in a total amount of 24.5% are also equivalent to general formula III of instant claims 1 and 12 when R3 is a C3 or C4 alkyl respectively, n1 is 2, each B are 
    PNG
    media_image3.png
    43
    85
    media_image3.png
    Greyscale
, each Z3 are single bonds, L3 and L4 are -F, n2 is 0, and R4 is a C2 or C3 alkoxy respectively. The total amount of compounds represented by general formula III is 63.5% (claims 1 and 12). Compounds 5CC3, 3CC2, and 4CC3 in a total amount of 25.5% are equivalent to general formula IV of instant claims 1 and 12, specifically formula IV-1 of instant claim 7 when R71 is a C5, C3, or C4 alkyl respectively and R81 is a C3 or C2 alkyl respectively. Compound 3CPP2 in an amount of 1% is also equivalent to formula IV of instant claims 1 and 12, specifically formula IV-6 of instant claim 7 when R71 is a C3 alkyl and R81 is a C2 alkyl. The total amount of compounds represented by general formula IV is 26.5% (claims 1 and 12).
However, Bernatz et al. teaches a liquid crystalline mixture comprising the following compound:

    PNG
    media_image5.png
    83
    409
    media_image5.png
    Greyscale
[0295] which is equivalent to general formula II of instant claims 1, 3, and 12, specifically general formula II-1 of instant claim 4. Bernatz et al. also teaches a composition comprising the above polymerizable compound effects low threshold voltages, low rotational viscosities and very good low-temperature stabilities with maintenance of high clearing points and high HR values and allows a pretilt angle to be set in PS(A) displays and in particular exhibits significantly shortened response times in PS(A) displays [0251] (claims 10 and 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Han et al. to include the polymerizable compound of Bernatz et al. in a PSA display because Bernatz et al. teaches the polymerizable compound effects low threshold voltages, low rotational viscosities and very good low-temperature stabilities with maintenance of high clearing points and high HR values and allows a pretilt angle to be set in PS(A) displays and in particular exhibits significantly shortened response times in PS(A) displays. The composition and PSA display of Han in view of Bernatz is the same as instantly claimed, therefore it is expected to have pretilt angle uniformity and drop mura performance not being observable using a light shielding plate having a transmittance of 2% under 48 gray scale, absent any evidence to the contrary (claims 15 and 16).
	With regard to claim 2, Han et al. teaches the above Example 3 but does not teach a compound selected from formulas I-1, I-2, I-5 to I-8, and I-10 to I-15.
	However, Han et al. teaches the above compound No.66 is a specific example of formula II [CN 0027] and another specific example of formula II include the following compound No.12:

    PNG
    media_image6.png
    52
    249
    media_image6.png
    Greyscale
[CN 0132] wherein R1 is -C4H9 and R is -CH3 seen in Example 2 [CN 0146] which is equivalent to formula I-2 of instant claim 2 when R11 is a C4 alkyl and R21 is -OR51OR61 where R51 is a C4 alkyl and R61 is a C1 alkyl. Further, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a liquid crystal composition comprising at least two compounds of Han’s formula II based on combining similar compounds suitable for the sought invention and arrive at the instant claims through routine experimentation.
With regard to claims 12, 14, and 15, the recitation “PSA” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Therefore, claim 12 is a substantial duplicate of claim 1 and thus claim 14 is a substantial duplicate of claim 11. Applicant is advised that should claims 1 and 11 be found allowable, claims 12 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Appropriate correction is required. The Examiner suggests canceling claims 12, 14, and 15 and amending claim 13 to depend from claim 10. Furthermore, claim 12 also recites “for use in” which refers to the use of the liquid crystal composition. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Therefore, the liquid crystal medium of Han in view of Bernatz is the same as Applicant’s liquid crystal composition.
Response to Amendment
Due to the amendment filed April 25, 2022 of instant claims 1 and 12, the 103 rejection over Lee has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claims 1 and 12.
Due to the cancelation of claim 8, the 112(d) rejections have been withdrawn.
Due to the amendment of claim 15, the 112(b) rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722